Citation Nr: 0603889	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  97-30 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
from July 19, 1996, to August 30, 1998, 30 percent from 
August 31, 1998 to November 30, 1999, and 70 percent as of 
March 1, 2000, for post-traumatic stress disorder (PTSD).

(A temporary 100 percent rating was assigned for PTSD from 
December 1, 1999, to February 29, 2000, under 38 C.F.R. § 
4.29 for a period of hospitalization in excess of 21 days).

2.  Entitlement to a higher rating for bilateral plantar 
warts, currently evaluated as 10 percent disabling.


REPRESENTATION

The veteran represented by:  The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1968 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for an increased 
rating for bilateral plantar warts.  In that same decision, 
the RO granted his claim for service connection for PTSD and 
assigned an initial 10 percent rating effective from July 19, 
1996 (the date his original claim for service connection was 
received).  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).

Subsequently, in a December 1998 rating decision, the RO 
increased the rating for the veteran's PTSD to 30 percent as 
of August 31, 1998 (the date of a letter from a VA doctor 
stating this condition had worsened).  In a June 2000 rating 
decision, the RO granted a temporary 100 percent rating for 
the PTSD from December 1, 1999, to February 29, 2000, to 
compensate him for a period of hospitalization lasting more 
than 21 days.  See 38 C.F.R. § 4.29 (2005) ("paragraph 
29").  The RO then 


assigned a 70 percent rating as of March 1, 2000.  He has 
continued to appeal, seeking higher ratings for all time 
periods since filing his claim when he has received less than 
100 percent.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating unless he specifically indicates otherwise).

The veteran also perfected an appeal of his claim for a total 
disability rating based on individual unemployability (TDIU) 
for the purpose of establishing eligibility for Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, of 
the United States Code.  The Board has twice remanded the 
case, including this issue, to the RO for additional 
development and consideration of the evidence 
(see the Board's April 2003 and 2004 remand directives).  
Prior to returning the case to the Board for further 
appellate review, in a November 2005 rating decision, the 
Appeals Management Center (AMC), which developed the evidence 
in lieu of the RO, granted this claim.  He has not filed a 
notice of disagreement (NOD) in response, so that decision is 
considered a full grant of the benefits requested.  
Accordingly, that claim is no longer before the Board.  The 
only remaining claims on appeal concern his PTSD and 
bilateral plantar warts.  


FINDINGS OF FACT

1.  Prior to August 31, 1998, the veteran's PTSD resulted in 
mild impairment with symptoms including difficulty sleeping, 
nightmares, increased irritability and isolation, 
nervousness, and depression.

2.  From August 31, 1998, to November 30, 1999, the veteran 
continued to maintain gainful employment, however, his PTSD 
symptoms resulted in severe impairment, with Global 
Assessment of Functioning (GAF) scores ranging from 45 to 52.

3.  As of March 1, 2000, the veteran was unable to obtain or 
maintain substantially gainful employment due to the severity 
of his PTSD.

4.  The veteran's bilateral plantar warts or callosities are 
manifested by painful calluses on the balls and heels of his 
feet.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the PTSD prior to August 31, 1998.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.130, 4.132, Diagnostic Code (DC) 9411 (1996), and 
4.126, 4.130, DC 9411 (2005).

2.  The criteria are met for an increased rating of 70 
percent, but no higher, from August 31, 1998, to November 30, 
1999, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9411 (1996), and 4.126, 
4.130, DC 9411 (2005).  

3.  The criteria are met for an increased rating of 100 
percent as of March 1, 2000, for PTSD.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9411 
(1996), and 4.126, 4.130, DC 9411 (2005).  

4.  The criteria are not met for a rating higher than 10 
percent for bilateral plantar warts.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.20, 
4.71a, DCs 5276, 5279, 5284, and 4.118, DCs 7804, 7806 (2002 
and 2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice letters were sent to the veteran in March 2001, 
May and July 2003, April 2004, and January 2005.  In this 
case, the VCAA was enacted after the RO's initial 
adjudication of the veteran's claims in March 1997.  So 
obviously the RO could not comply with the requirement that 
the VCAA notice precede the initial RO adjudication.  This 
was impossible because the VCAA did not even exist when the 
RO initially adjudicated the claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  See, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))

Here, the VCAA notice letters provided the veteran with ample 
opportunity to respond before the AMC's November 2005 
supplemental statement of the case (SSOC), wherein the AMC 
readjudicated his claims based on the additional evidence 
that had been obtained since the initial rating decision in 
question, statement of the case (SOC), and any prior SSOCs.  
In response to the most recent January 2005 VCAA letter, in 
February 2005, he submitted duplicate copies of medical 
records already on file.  In November 2005, he waived the 60-
day waiting period after issuance of the SSOC, and requested 
that his case be forwarded immediately to the Board on an 
expedited basis.  He did not indicate he had any additional 
relevant evidence to submit or which needed to be obtained.  
So under these circumstances, the Board finds he was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice."  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the VCAA letters provided the veteran with notice of 
the evidence necessary to support his claims that was not on 
record at the time the letters were issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The April 2004 VCAA letter 
also specifically requested that he submit any evidence in 
his possession pertaining to his claims.  Thus, the content 
of these letters provided satisfactory VCAA notice in 
accordance with 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

In this case, the veteran's service medical records (SMRs) 
were already on file.  In developing his claims, the RO and 
AMC obtained his VA outpatient treatment (VAOPT) records and 
his VA inpatient treatment records.  Private medical records 
were also obtained from Dr. Lanza, and employment information 
was obtained from the U.S. Postal Service.  In addition, VA 
examinations were scheduled in February 1997, March 1997, 
November 1998, December 1998, March 2002, April 2002, June 
2003, and May 2005.  See, 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In May 1998, and October 1999, he provided 
oral testimony in support of his claims to hearing officers 
at the RO.  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, "and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This case applies to the claim concerning bilateral plantar 
warts because the veteran appealed an established, existing 
rating for this condition.  Whereas, as already alluded to, 
he appealed the initial rating assigned for his PTSD - just 
after establishing his entitlement to service connection for 
it.  So the Board, in turn, must also consider whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his grant when this condition may 
have been more severe than at others.  See Fenderson, 12 Vet. 
App. at 125-26.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

Entitlement to an Increased Rating for PTSD

The criteria for rating psychiatric disorders were revised 
effective November 7, 1996.  When, as here, the governing law 
or regulations change during the pendency of an appeal, the 
most favorable version generally will be applied.  This 
determination depends on the facts of each case.  VAOGCPREC 
11-97 at 2 (Mar. 25, 1997).  Whichever version applies, all 
evidence on file must be considered, but the amended version 
shall apply only to periods from and after the effective date 
of the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
The prior version shall apply to periods preceding the 
amendment but may also apply after the effective date of the 
amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 
38 U.S.C.A. § 5110(g) (a liberalizing law shall not be 
earlier than the effective date thereof)).  See, too, 
38 C.F.R. § 3.114.

Accordingly, for the period prior to November 7, 1996, only 
the old criteria may be applied, and for the period after 
November 7, 1996, the most favorable of the old criteria and 
the new criteria will be applied.



1.  Old Criteria

Prior to November 7, 1996, PTSD was rated under the General 
Rating Formula for Psychoneurotic Disorders, 38 C.F.R. 
§ 4.132, DC 9411 (1996).  

The old rating criteria for PTSD under the General Rating 
Formula for Psychoneurotic Disorders are:  a rating of 10 
percent disabling for symptoms less than the criteria for 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment; a rating 
of 30 percent disabling for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; a rating of 50 percent disabling for 
considerable impairment of ability to establish or maintain 
effective or favorable relationships with people, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment; and a rating of 
70 percent disabling for severe impairment of ability to 
establish or maintain effective or favorable relationships 
with people, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

A rating of 100 percent disabling is warranted for PTSD when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrated inability to obtain or 
retain employment.  If any one of the three independent 
criteria is met, a 100 schedular evaluation is required under 
this code.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  



2.  New Criteria

Effective November 7, 1996, the veteran's PTSD is considered 
an anxiety disorder (DC 9411) and is rated under the new 
General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130, DC 9411 (2005).  The criteria outlined under the 
General Rating Formula are outlined below.

A mental condition that has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupation and social function or to require continuous 
medication is noncompensable (i.e., 0 percent rating).

A 10 percent disability rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).



3.  A Rating Higher than 10 Percent from July 19, 1996, to 
August 30, 1998

Prior to August 31, 1998, the veteran's PTSD has been 
assigned a 10 percent rating.  The report of a March 1997 VA 
examination indicates he complained of difficulties sleeping, 
nightmares, irritability, a bad temper, being nervous in 
crowds, isolation tendencies, depression, suicidal thoughts, 
and being jumpy.  He said he self-medicated with alcohol and 
marijuana.  He was diagnosed with PTSD and the doctor 
indicated his level of disability was mild.  There is no 
other medical evidence of record pertaining to his PTSD until 
August 31, 1998.

Based on the March 1997 VA examination, the Board finds that 
he is not entitled to a rating higher than 10 percent from 
July 19, 1996, to August 30, 1998, for PTSD - under either 
the old or new criteria.  (Note, however, that the new 
criteria can not be applied prior to November 7, 1996).  
Under the old criteria, a 10 percent rating is appropriate 
when social and industrial impairment is considered "mild."  
A higher 30 percent rating is not warranted because the 
evidence does not indicate his PTSD symptoms produced 
definite industrial impairment.  During this time period he 
was still employed, and complained mostly that his feet 
problems impaired his ability to work - not his PTSD.  

Effective November 7, 1996, the new criteria for PTSD may 
also be applied.  A 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  Again, during this time period, the evidence does 
not indicate that the veteran's employment was affected by 
his PTSD symptoms.  So a higher 30 percent rating is not 
warranted under the new criteria either.  



4.  A Rating Higher than 30 Percent from August 31, 1998, to 
November 30, 1999

For the period from August 31, 1998, to November 30, 1999, 
the veteran has been assigned a 30 percent rating for his 
PTSD.

An August 31, 1998, letter submitted by Dr. Doyle of the VA 
Hospital in Columbia, South Carolina, indicates the veteran's 
symptoms had become much worse.  In addition to the symptoms 
described earlier, the doctor stated he had severe anxiety 
attacks, and memory and concentration problems.  It was noted 
that he had to miss work and changed jobs due to his PTSD 
symptoms.  The doctor stated that occupational and social 
impairment was found with deficiencies in most areas 
including, work, family relations, judgment, thinking, panic 
attacks nearly daily, affecting his ability to function 
independently, appropriately, or affectively.  He had 
impaired impulse control, unprovoked irritability with 
periods of violence, neglect of personal appearance, 
difficulty adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  
His behavior was unreliable and unpredictable.  The doctor 
assigned a GAF score of 49.

The report of a December 1998 VA examination indicates the 
veteran's PTSD symptoms resulted in significant impairment, 
and his GAF score was 52.  May 1999, and September 1999 VAOPT 
records indicate his GAF scores were 45, and 50, 
respectively.  In September 1999, it was noted that he had 
considerable to severe social and industrial impairment and 
may not be able to work much longer.  As alluded to 
previously, he was hospitalized on December 1, 1999, for 
PTSD, and assigned a GAF score of 40.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the THE 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) 
(DSM-IV).  According to DSM-IV, a GAF score of 31 to 40 is 
indicative of only some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or "major" impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60, 
in comparison, is indicative of only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

From August 31, 1998, to November 30, 1999, the medical 
evidence indicates the veteran's PTSD resulted in severe 
impairment with GAF scores ranging from 45 to 52.  Under the 
old criteria, a 70 percent rating is warranted for severe 
impairment.  A higher 100 percent rating is not warranted 
because he was able to maintain employment during this time 
period, and his PTSD symptoms were not so severe as to result 
in virtual isolation, and his symptoms were not totally 
incapacitating.  Under the new criteria, a 70 percent rating 
is also warranted because his PTSD resulted in occupational 
and social impairment with deficiencies in most areas.  
Again, a higher 100 percent rating is not warranted because 
his symptoms did not result in total occupational and social 
impairment.  

5.  A Rating Higher than 70 Percent as of March 1, 2000

As of March 1, 2000, the veteran has been assigned a 70 
percent rating for his PTSD, and a TDIU.  The evidence 
indicates that his last day of pay status at the U.S. Postal 
Service was January 31, 2000 - although presumably he stopped 
working when he was hospitalized on December 1, 1999.  

The report of a April 2002 VA examination indicates the 
veteran's PTSD resulted in considerable impairment, and he 
had a GAF score of 51.  A May 2003 VAOPT record indicates his 
PTSD was totally and permanently disabling, and his GAF score 
was 45.  A November 2004 VAOPT record indicates his GAF score 
was 47.  More recently, the report of the May 2005 VA 
examination indicates the veteran's PTSD resulted in moderate 
to severe impairment, and his GAF score was 50.

As mentioned, under the old criteria, if any one of the three 
independent criteria is met, a 100 schedular evaluation is 
required.  Johnson, 7 Vet. App. at 99.  In this case, the 
evidence indicates the veteran was unable to obtain or 
maintain employment due to his PTSD symptoms - at least since 
March 1, 2000.  For this reason, he is entitled to a 100 
percent rating as of March 1, 2000.  This is also true if the 
new criteria are applied.

Bear in mind the Board is granting this 100 percent schedular 
rating for the veteran's PTSD effective the same beginning 
date as his existing TDIU, March 1, 2000.  He cannot, 
however, have a 100 percent schedular rating at the same time 
he has a TDIU.  38 C.F.R. § 4.16(a).  See also VAOPGCPREC 6-
99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  See, too, 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling 
v. Principi, 15 Vet. App. 1 (2001); Herlehy v. Principi, 15 
Vet. App. 33 (2001).  So once the claims file is returned to 
the RO for processing of the Board's grant, the effective 
date assigned for the 100 percent schedular rating for his 
PTSD must also take into account the period covered for his 
TDIU so that he is not concurrently receiving these benefits.  
That said, however, the 100 percent schedular rating provides 
the greater benefit.  So the 100 percent schedular rating 
will take precedence over the TDIU.

In sum, the Board finds that the veteran is entitled to a 10 
percent rating, but no higher, from July 19, 2000, to August 
30, 1998.  He is entitled to a 70 percent rating, but no 
higher, from August 31, 1998, to November 30, 1999.  And he 
is entitled to a 100 percent rating as of March 1, 2000.  
This, in effect, is a "staged" rating.  See Fenderson, 12 
Vet. App. at 125-26 (1999).  In making this determination, 
the Board has considered the benefit-of-the-doubt doctrine 
and resolved all reasonable doubt in his favor.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



Entitlement to an Increased Rating for Bilateral Plantar 
Warts

The veteran has received a 10 percent rating for bilateral 
plantar warts since he first filed his original claim for 
service connection in April 1973.  As mentioned, in a March 
1997 rating decision, the RO denied his claim for an 
increased rating for this condition.

The report of the February 1997 VA examination indicates the 
veteran reported that his plantar callosities required weekly 
shaving.  On objective physical examination, he had calluses 
under the medial aspect of the right great toe, third right 
and fourth right toes, and the lateral aspect of the right 
heel pad.  He also calluses on the mid portion of the left 
great toe, bunion, third and fifth left toes, and mid portion 
of the left heel pad.  He had a mildly antalgic gait, but 
there was no evidence of secondary skin structure changes or 
vascular changes.  Diagnoses included bilateral hallux 
valgus, pes planus, a fungal infection of the toes, and 
plantar warts.

November 1997, and February and August 1998 private medical 
records from Dr. Lanza indicate similar findings.  It was 
noted that the plantar lesions on the balls and heels of his 
feet measured 3/4 inch in diameter and were 1/2 inch thick.  

The report of the November 1998 VA examination indicates the 
plantar callosities were tender to palpation.  It was noted 
he also had mild pes planus.  The reports of the March 2002 
and June 2003 VA examinations indicate similar findings.  
VAOPT records during the pending appeal indicate periodic 
debridement for this condition, and treatment using topical 
creams.  

The veteran's plantar warts or callosities mainly result in 
pain.  He also has described a problem with itching and 
cracking skin, but this appears to be associated with tinea 
pedis (claimed as a fungal infection) for which he is 
currently receiving a 10 percent rating in addition to the 10 
percent rating he receives for plantar warts. 



Plantar warts are not listed under any particular diagnostic 
code.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies are to be avoided, as is 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor are ratings assigned to organic 
diseases and injuries to be assigned by analogy to conditions 
of functional origin.  38 C.F.R. § 4.20.

In this case, the veteran's plantar warts, which have been 
alternatively diagnosed as plantar callosities, have been 
evaluated using the criteria for rating certain skin 
conditions and foot disabilities.  

The criteria for evaluating skin disorders were revised 
effective August 30, 2002.  As mentioned, this means that for 
the period prior to August 30, 2002, only the old criteria 
may be applied, and for the period after and including August 
30, 2002, the most favorable of the old criteria and the new 
criteria may be applied.

The veteran's plantar warts or callosities are superficial 
without underlying skin structural changes.  They are not 
poorly nourished and do not result in repeated ulceration.  
Under the old and new version of DC 7804, which is the 
closest analogous skin DC, superficial scars that are tender 
and painful on objective demonstration warrant a 10 percent 
rating.  See 38 C.F.R. § 4.118, DC 7804 (2002 and 2005).  A 
rating higher than 10 percent is not available under DC 7804 
under the old or new criteria.

The veteran has argued that he is entitled to a 30 percent 
rating under DC 7806, which are the criteria used to evaluate 
eczema.  Under the old criteria, a 30 percent rating is 
warranted with exudation or itching constant, extensive 
lesions, or marked disfigurement.  Although he has described 
severe itching - this is apparently attributed to a fungal 
infection, for which he is receiving a separate rating.  


See 38 C.F.R. § 4.14 (pyramiding, which is the evaluation of 
the same disability or the same manifestation of a disability 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The 
medical evidence does not indicate exudation, extensive 
lesions or marked disfigurement.  So a 30 percent rating is 
not warranted under the old version of DC 7806.  

Likewise, a 30 percent rating is not warranted under the new 
criteria for eczema under DC 7806 because the veteran's 
plantar warts or callosities have not been treated with 
systemic therapy or other immunosuppressive drugs, and the 
lesions do not cover 20 to 40 percent of the entire body or 
exposed area affected.  38 C.F.R. § 4.118, DC 7806 (2005).

In sum, a rating higher then 10 percent is not warranted by 
analogy to the old and new criteria used to evaluate skin 
conditions.  So the Board turns to the criteria used to 
evaluated foot disabilities.

Foot disabilities are evaluated using the criteria under 38 
C.F.R. §4.71a, DCs 5276-5284.  The pertinent DCs are:

5276  Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
achillis [sic] on manipulation, not improved by 
orthopedic shoes or appliances.
Bilateral......................................................................50
Unilateral....................................................................30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on 
use, characteristic callosities:
Bilateral .....................................................................30
Unilateral....................................................................20

Moderate; weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis 
[sic], pain on manipulation and use of the feet, 
bilateral or unilateral...   .........................................10

Mild; symptoms relieved by built-up shoe or arch 
support............0

5279 Metatarsalgia, anterior (Morton's disease), 
unilateral, or bilateral......................................................................10

5284  Foot injuries, other:
Severe........................................................................30
Moderately severe..........................................................20
Moderate...........10
NOTE:  With actual loss of use of the foot, rate 
40 percent.

It is noted that the veteran has mild bilateral pes planus 
(i.e. flatfoot), which is not service-connected.  However, 
his plantar callosities have been evaluated, by analogy, 
under DC 5276.  In this case, a higher 30 percent rating is 
not warranted under DC 5276 because, although he has 
demonstrated pain on manipulation and use, there is no 
indication of marked deformity or swelling.  Perhaps more 
appropriately, his plantar callosities have also been 
evaluated, by analogy, using the criteria for anterior 
metatarsalgia (i.e. Morton's disease) under DC 5279.  
However, a rating higher than 10 percent is not available 
under DC 5279.

Finally, the veteran's plantar warts have been evaluated, by 
analogy, using the criteria for "other" foot injuries under 
DC 5284.  A higher 20 percent rating is not warranted in this 
instance, however, because the veteran's warts cannot be 
described as moderately severe in and of themselves - 
although admittedly, this condition along with his service-
connected tinea pedis may be considered moderately severe.



For these reasons, the claim for an increased rating for 
bilateral plantar warts must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Extraschedular Consideration

The veteran has not shown that his service-connected PTSD 
caused him marked interference with employment prior to 
December 1, 1999, meaning above and beyond that contemplated 
by his current schedular ratings.  (He is entitled to a 
100 percent rating from December 1, 1999, to February 29, 
2000, under 38 C.F.R. § 4.29, and as of March 1, 2000, under 
the regular schedular standards.)  Prior to December 1, 1999, 
this condition did not necessitate frequent periods of 
hospitalization or otherwise render impracticable the 
application of the regular scheduler standards.  The vast 
majority of his treatment and evaluation was on an outpatient 
(as opposed to inpatient) basis, and there was no indication 
his employer had to make concessions or special 
accommodations prior to his retirement in January 2000.  
Similarly, his service-connected bilateral plantar warts have 
not caused marked interference with his employment or 
necessitated frequent periods of hospitalization at any point 
during this appeal.  Consequently, the Board does not have to 
remand the case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

 
ORDER

The claim for a rating higher than 10 percent for PTSD from 
July 19, 1996, to August 30, 1998, is denied.  

A 70 percent rating, but no higher, is granted for the PTSD 
from August 31, 1998, to November 30, 1999, subject to the 
laws and regulations governing the payment of VA 
compensation.

A 100 percent rating also is granted for the PTSD as of March 
1, 2000, subject to the laws and regulations governing the 
payment of VA compensation.

The claim for a rating higher than 10 percent for plantar 
warts is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


